DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in/into independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The 112 rejection is withdrawn because of applicant amendments to the claims to include processors that are use to perform the claims invention.
Applicant’s arguments, see Applicants remark pages 8-20 filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-14, 19-22 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adachi et al. US 20180234808.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 12-14, 19-21 are rejected under U.S.C. 103 as being unpatentable over Lin US 2016/0227383 herein after Lin in view of in view of Adachi et al. US 20180234808 herein after Adachi.
Regarding Claim 1, Lin disclose a method for a base station to perform service indication comprising: detecting upcoming services (see fig. 16, eNB receives query indication from UE), in a case where an upcoming service is detected, generating service indication information that includes at least a portion of bits of a service identity (ID) or a temporary mobile group identity (TMGI) of the upcoming service (see para. 38, 52, By reception of the receiving-service indications from the UEs, the eNB could obtain the information of receiving SCPTM service UE number.  The receiving-service indication may include information of the corresponding TMGI and a cell identity for the SCPTM service); and transmitting the service indication information to a user equipment in a multicast or broadcast manner (see para. 6, 52, 53, 54, as a result, the query indication could let the eNB realize which un-activated SCPTM service is desired, the eNB could decide whether tum on/off data transmission for a SCPTM service based on the received query indication number. For example, eNB may decide to turn on the data transmission for an un-activated SCPTM service, if eNB receives the number of query indication is bigger than a threshold). Lin disclose all the subject matter but fails to explicitly herein a number of bits included in the service indication information is smaller than a number of bits included in the Single Cell-Multicast Control Channel (SC-MCCH) information. However Adachi from a similar field of endeavor discloses herein a number of bits included in the service indication information is smaller than a number of bits included in the Single Cell-Multicast Control Channel (SC-MCCH) information (see para. 141, The group identifier may be an identifier having information amount (for example, 8 bits) less than that of a group identifier (for example, 24 bits) used for data transmission in a proximity service (Direct Discovery/Direct Communication/UE-to-Network relay).  Therefore, the group identifier for MBMS traffic transmission may be an abbreviated identifier.  For example, the group identifier may be a group identifier of an LSB (8 bits) utilized in the control information (PSCCH)). Thus it will be obvious for a person skilled in the art to include Adachi’s use of less bits for identifier scheme into the disclosure of Lin’s single-cell point-to-multipoint (SCPTM) transmission scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to improve communication quality of the multicast service and reduce unnecessary signaling (see para. 22).
Regarding Claim 2, Lin disclose wherein the service indication information is a predetermined number of bits in a change notification message, and the service indication information includes a portion of bits of the service identity (ID) or the temporary mobile group identity (TMGI) of the upcoming services so as to indicate service groups to which the upcoming services belong (see fig. 8, para. 38, NB sends a query message to the UE. Please refer to FIG. 8, which illustrates a first example of the query message. In FIG. 8, the eNB carries query information in additional information in PDSCH for each SCPTM service. The receiving-service indication
may include information of the corresponding TMGI and a cell identity for the SCPTM service), wherein transmitting the service indication information to a user equipment in a multicast or broadcast manner comprises: transmitting, in a downlink control channel (NPDCCH), the change notification message that includes the service indication information to the user equipment in a multicast or broadcast manner (see para. 36, the eNB still uses the G-RNTI in PDCCH to indicate the SCPTM service in PDSCH in order not to affect the activated SCPTM service operation)
Regarding Claim 5, Lin disclose further comprising: transmitting the Single Cell-Multicast Control Channel (SC-MCCH) information to the user equipment in a multicast or broadcast manner in a downlink shared channel (NPDSCH) (see para. 6, and fig. 2, Multimedia Broadcast Multicast Service (MBMS) notification, The eNB provides the mapping between G-RNTI and TMGI by single cell-multicast control channel (SC-MCCH). When the eNB provides the TMGI and G-RNTI mapping by SC-MCCH, the UE interesting SCPTM service could monitor the SC-MCCH to find the desired SCPTM service's TMGI and the corresponding G-RNTI mapping. Once the UE finds the desired SCPTM service's corresponding G-RNTI mapping, the UE could get the desired SCPTM service's resource information by monitoring Physical Downlink Control Channel (PDCCH) associate with the corresponding G-RNTI)
Regarding Claim 6, Lin disclose wherein transmitting the service indication information to a user equipment in a multicast or broadcast manner comprises: transmitting the service indication information to the user equipment in a multicast or broadcast manner in a downlink shared channel (NPDSCH) (see para. 6, The eNB provides the mapping between G-RNTI and TMGI by single cell-multicast control channel (SC-MCCH). When the eNB provides the TMGI and G-RNTI mapping by SC-MCCH, the UE interesting SCPTM service could monitor the SC-MCCH to find the desired SCPTM service's TMGI and the corresponding G-RNTI mapping. Once the UE finds the desired SCPTM service's corresponding G-RNTI mapping, the UE could get the desired SCPTM service's resource information by monitoring Physical Downlink Control Channel (PDCCH) associate with the corresponding G-RNTI)
Regarding Claim 7, Lin disclose further comprising: before transmitting the service indication information, transmitting downlink control information (DCI) to the user equipment in a multicast or broadcast manner in the downlink control channel (NPDCCH), the downlink control information (DCI) being used to indicate the service indication information (see para. 36, the eNB still uses the G-RNTI in PDCCH to indicate the SCPTM service in PDSCH in order not to affect the activated SCPTM service operation. If any UE is interested to the target activated SCPTM service, it will follow a UE query procedure to send the query indication. In this way, the eNB could investigate whether the UE is interested in an activated SCPTM service in a cell, with further support to Li US 2019/0132141 para. 60-64, the base station sends scheduling information of the multicast service on a physical downlink control channel (PDCCH), in other words, downlink control information (DCI). The UE receives a multicast PDSCH based on the scheduling information included in the DCI), and after transmitting the service indication information, transmitting the Single Cell- Multicast Control Channel (SC-MCCH) information to the user equipment in a multicast or broadcast manner in the downlink shared channel (NPDSCH) (see para. 6. 54, the eNB provides the mapping between G-RNTI and TMGI by single cell-multicast control channel (SC-MCCH). When the eNB provides the TMGI and G-RNTI mapping by SC-MCCH, the UE interesting SCPTM service could monitor the SC-MCCH to find the desired SCPTM service's TMGI and the corresponding G-RNTI mapping).
Regarding Claim 19, Lin disclose a user equipment, comprising:  a processor; a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of (see para. 26, the communication device 40 can be the UE or eNB shown in FIG. 3. The communication device 40 may include a processing means 400 such as a microprocessor or Application Specific Integrated Circuit (ASIC), a storage unit 410 and a communication interfacing unit 420) a service monitoring unit configured to monitor service indication information (see para. 6, the UE could get the desired SCPTM service's resource information by monitoring Physical Downlink Control Channel (PDCCH) associate with the corresponding G-RNTI), the service indication information including at least a portion of bits of a service identity (ID) or a temporary mobile group identity (TMGI) of an upcoming service (see para. 38, 52, By reception of the receiving-service indications from the UEs, the eNB could obtain the information of receiving SCPTM service UE number.  The receiving-service indication may include information of the corresponding TMGI and a cell identity for the SCPTM service), a service screening unit configured to, in a case where the service indication information is detected, determine whether the at least a portion of bits of the service identity (ID) or the temporary mobile group identity (TMGI) of the upcoming service included in the service indication information matches with corresponding bits in the pre- stored service identity (ID) or temporary mobile group identity (TMGI) in the user equipment (see para. 6, 38, 52, By reception of the receiving-service indications from the UEs, the eNB could obtain the information of receiving SCPTM service UE number.  The receiving-service indication may include information of the corresponding TMGI and a cell identity for the SCPTM service), and a service information receiving unit configured to, in a case where a match is determined by the service screening unit, receive and decode Single Cell-Multicast Control Channel (SC-MCCH) information in a downlink shared channel (NPDSCH) (see para. 6, A user equipment (UE) could perform SCPTM reception either in idle mode or in connected mode. The UE knows a Temporary Mobile Group Identity (TMGI) for the group of interest via User Service Guide (USG), the UE interesting SCPTM service could monitor the SC-MCCH to find the desired SCPTM service's TMGI and the corresponding G-RNTI mapping. Once the UE finds the desired SCPTM service's corresponding G-RNTI mapping, the UE could get the desired SCPTM service's resource information by monitoring Physical Downlink Control Channel (PDCCH) associate with the corresponding G-RNTI). Lin disclose all the subject matter but fails to explicitly mention wherein a data volume of the service indication information is smaller than a data volume of the Single Cell-Multicast Control Channel (SC-MCCH) information. However Adachi from a similar field of endeavor discloses herein a number of bits included in the service indication information is smaller than a number of bits included in the Single Cell-Multicast Control Channel (SC-MCCH) information (see para. 141, The group identifier may be an identifier having information amount (for example, 8 bits) less than that of a group identifier (for example, 24 bits) used for data transmission in a proximity service (Direct Discovery/Direct Communication/UE-to-Network relay).  Therefore, the group identifier for MBMS traffic transmission may be an abbreviated identifier.  For example, the group identifier may be a group identifier of an LSB (8 bits) utilized in the control information (PSCCH)). Thus it will be obvious for a person skilled in the art to include Adachi’s use of less bits for identifier scheme into the disclosure of Lin’s single-cell point-to-multipoint (SCPTM) transmission scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to improve communication quality of the multicast service and reduce unnecessary signaling (see para. 22).
Regarding Claim 20, Lin disclose wherein the service indication information is a predetermined number of bits in a change notification message (see fig. 7, and 8, message including mapping information between at least a TMGI and at least a G-RNTI), and wherein the processor is configured to monitor the change notification message that includes the service indication information in a downlink control channel (NPDCCH) (see para.11, 45-47, 53, the UE could continue monitoring a SCMCCH message for TMGI and G-RNTI mapping information; SCMCCH being the change notification message see applicant spec;  para. 41, a change notification message (Single Cell-Multicast Control Channel Change Notification, SC-MCCH Change Notification))
Regarding Claim 21, Lin disclose wherein processor is configured to: monitor downlink control information (DCI) in the downlink control channel (NPDCCH) (see para. 6, the UE could get the desired SCPTM service's resource information by monitoring Physical Downlink Control Channel (PDCCH) associate with the corresponding G-RNTI, With further support to Li US 2019/0132141 para. 60-64, the base station sends scheduling information of the multicast service on a physical downlink control channel (PDCCH), in other words, downlink control information (DCI). The UE receives a multicast PDSCH based on the scheduling information included in the DCI)), and in a case where downlink control information (DCI) is detected, receive and decode the service indication information in the downlink shared channel (NPDSCH) (see para. 6, the UE could get the desired SCPTM service's resource information by monitoring Physical Downlink Control Channel (PDCCH) associate with the corresponding G-RNTI. Then, the UE could get the desired SCPTM service from Physical Downlink Shared Channel (PDSCH).
Regarding claim 8, the rejection is the same as claim 1.
Regarding claim 9, the rejection is the same as claim 2.
Regarding claim 12, the rejection is the same as claim 5.
Regarding claim 13, the rejection is the same as claim 6.
Regarding claim 14, the rejection is the same as claim 7.

Claim 22 is rejected under U.S.C. 103 as being unpatentable over Lin, in view of Adachi and in further view of Schliwa-bertling et al. US 20150173122 herein after Schliwa.
Regarding Claim 22, Lin disclose further comprising: wherein the processor is further configured to: in a case where it is determined by the service screening unit that the at least a portion of bits of the service identity (ID) or the temporary mobile group identity (TMGI) of the upcoming service included in the service indication information does not match with corresponding bits in the pre-stored service identity (ID) or temporary mobile group identity (TMGI) in the user equipment, (see para. 6, A user equipment (UE) could perform SCPTM reception either in idle mode or in connected mode  The UE knows a Temporary Mobile Group Identity (TMGI) for the group of interest via User Service Guide (USG),  then checking in the USG by monitoring the SC-MCCH to find the desired SCPTM service's TMGI and the corresponding G-RNTI mapping). Lin and Adachi disclose all the subject matter but fails to explicitly mention control the user equipment to enter the sleep state again. However Schliwa from a similar field of endeavor discloses control the user equipment to enter the sleep state again (see para. 165, If CCCH block reading is successful and if a matching page is found, then the mobile station 106 acts on it. If no matching page is found, then the mobile station 106 goes to sleep). Thus it will be obvious for a person skilled in the art to include Schliwa’s re-entering sleep state again scheme into the disclosure of Lin and Adachi user equipment re-entering the sleep state again scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to reducing the energy consumption of the mobile station's battery (see abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. QUALCOMM INCORPORATED: "Power Efficient SC-MCCH Monitoring", 3GPP DRAFT; R2-156589 SC-MCCH CHANGE NOTIFICATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE.
Qualcomm disclose a base station to transmit a service indication on the PDCCH. The indication contains a service group from which the TMGI can be derived. This allows for a UE to skip the SCMCCH if it is not in the service group (see page 2 "option 2")
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463